Exhibit 10.82

LOGO [g23210g10q10.jpg]

November 17, 2008

Michael L. Kranda

Dear Michael:

Anesiva, Inc. (the “Company”) is pleased to offer you an amendment (the
“Amendment”) to your employment terms, as set forth in the offer letter between
you and the Company, dated June 16, 2008 (the “Offer Letter”). The employment
terms set forth in this Amendment are effective as of November 17, 2008 (the
“Amendment Date”). Unless this Amendment specifically states that it supersedes
a term in the Offer Letter, the terms of the Offer Letter shall remain binding
and in full force and effect.

1. Retention Bonus. You will be eligible to receive a Retention Bonus in an
amount equal to two (2) months of your base salary currently in effect, to be
earned and payable on the following schedule: (i) 50% of the bonus on
November 17, 2008, (ii) 25% of the bonus on November 26, 2008, and (iii) 25% of
the bonus on December 15, 2008.

In the event that you resign from employment with the Company for any reason
before February 9, 2009, you agree that you will repay to the Company this
Retention Bonus amount paid to you (“Retention Repayment Amount”) pursuant to
this Section. Any Retention Repayment Amount that must be repaid pursuant to
this paragraph will be paid within thirty (30) days following your last date of
employment with the Company.

In the event that you are involuntarily terminated from employment with the
Company, you will not be liable for repayment of the Retention Bonus.

2. Employment Relationship. Your employment with the Company is and continues to
be “at will” as described in Section 10 of the Offer Letter.

3. Supersedes. This Amendment supersedes and replaces any prior agreements,
representations or understandings, whether written, oral or implied, between you
and the Company regarding this subject matter described herein, provided that
unless specifically superseded by this Amendment, the terms of the Offer Letter
remain in full force and effect.

We hope that you find the forgoing terms acceptable. You may indicate your
agreement with these terms and accept this Amendment by signing and dating the
Amendment and returning it to me.

 

Very truly yours, ANESIVA, INC. By:   /s/ Jean-Frederic Viret   Jean-Frederic
Viret  

Vice President & Chief Financial Officer

I have read, and accept and agree to, the terms of this Amendment to my Offer
Letter:

 

/s/ Michael L. Kranda Michael L. Kranda

Dated: 11-19-08